         Case: 3:18-cv-01011-jdp Document #: 45 Filed: 08/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

AUGUST RESOURCE FUNDING,
INC.,

         Plaintiff,                                    Case No. 18-cv-1011-jdp

    v.

PROCORP, LLC and TIMOTHY ERIK
SCHULTZ,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant August Resource Funding, Inc. against defendants Procorp, LLC and

Timothy Erik Schultz in the amount of $5,879.540.66.




      s/V. Olmo, Deputy Clerk                                    8/27/2020
Peter Oppeneer, Clerk of Court                            Date
